

Execution Version










SEPARATION AGREEMENT


This Separation Agreement (“Agreement”) is entered into by and between John R.
Sult (hereinafter “Sult”) and Marathon Oil Corporation (hereinafter “Marathon”).
Sult and Marathon will sometimes collectively be referred to herein as “the
Parties.”
WHEREAS, the Parties mutually desire to resolve all of their disputes and
potential disputes relating to Sult’s termination of employment.
NOW THEREFORE, in consideration of the foregoing, and of the promises and mutual
covenants herein contained, the Parties agree as follows:
1.SEPARATION PAYMENT - In consideration of Sult’s agreement to all of the terms,
conditions and promises in this Agreement, Marathon agrees to pay to Sult the
total gross amount of ONE MILLION DOLLARS AND NO CENTS ($1,000,000.00), less all
applicable deductions and withholdings, and inclusive of any and all costs and
attorneys’ fees incurred (the “Separation Payment”). The Separation Payment
shall be paid through payroll and reported as wage income to the Internal
Revenue Service on IRS Form W-2. Marathon agrees to deliver the Separation
Payment to Sult within 15 days following the delivery to Marathon of this
Agreement, executed with Sult’s original signature and the date of execution.
2.TAX LIABILITY - Sult agrees that he shall be liable for the payment of all
federal, state and local taxes which may be owed by Sult as the result of the
consideration received in the Separation Payment described above. Sult
understands that Marathon makes no representations regarding tax treatment of
the Separation Payment, and Sult agrees fully to defend, indemnify and hold
Marathon, and each of its parents, subsidiaries, divisions, affiliates and
operating companies, and the respective officers, directors, employees, agents
and affiliates of each of them, harmless from any liability for payment of the
taxes, penalties, withholding obligations and interest that he owes on the
consideration he receives and that a government agency requests that Marathon
pay (other than any payroll tax amounts for which only the employer would be
liable), and to cooperate with Marathon with respect to any tax issues related
to the compensation payable under this Agreement.
3.NO LAWSUIT - Sult represents that, as of the date Sult executes this
Agreement, he has no knowledge or information of any kind that he is or will be
a party in any pending administrative charge, lawsuit, civil action or claim of
any kind against Marathon or any of its parents, subsidiaries, divisions,
affiliates or operating companies, or the respective trustees, directors,
officers, shareholders, employees, agents, attorneys, or insurers of each of
them.
4.TERMINATION OF OFFICER AND DIRECTOR APPOINTMENTS - Sult represents and agrees
that his employment with Marathon has ended, and further agrees that effective
August 19, 2016, he resigned and ceased to serve as an officer or director of
Marathon and its direct or indirect subsidiaries.
5.PAYMENT OF WAGES AND OTHER COMPENSATION - Sult represents and agrees that he
has been paid all of his normal and customary wages for services rendered during
his employment with Marathon or its subsidiaries, as well as all bonuses,
accrued but unused vacation, and any other compensation or benefits due as a
result of his employment with Marathon or its subsidiaries. Notwithstanding the
foregoing, this Agreement does not waive Sult’s entitlement to vested benefits
under the qualified and non-qualified employee retirement plans of Marathon Oil
Company pursuant to the terms of such plans, or to “COBRA” continuation coverage
under Marathon’s group health plans.
6.INDEMNIFICATION RIGHTS - Nothing in this Agreement shall modify any rights
Sult may have under Marathon’s by-laws or officer and director insurance policy
as a former officer of Marathon; provided that nothing herein shall create any
new or additional rights or extend any rights under Marathon’s


2200664.3
2200664.6
                            1    

--------------------------------------------------------------------------------



Execution Version




by-laws or officer and director insurance policy for Sult that did not otherwise
exist immediately following Sult’s termination of employment. 
7.SUFFICIENCY OF CONSIDERATION - Sult understands and agrees that the
consideration provided in this Agreement confers upon him a benefit to which he
is not otherwise entitled. Therefore, Sult acknowledges and agrees that the
consideration provided by Marathon to him pursuant to this Agreement constitutes
good and valuable consideration for the general release, and the other promises
and terms in this Agreement. Sult understands and agrees that he is not eligible
for or entitled to any other benefit or consideration from Marathon, except as
provided in this Agreement, and he is not entitled to any benefits under
Marathon Oil Company’s Termination Allowance Plan or any reimbursements under
Marathon’s Tax, Estate, and Financial Planning Program for expenses incurred
following his termination of employment.
8.GENERAL RELEASE - Sult hereby releases and forever discharges Marathon and
each of its parents, subsidiaries, divisions, affiliates, operating companies,
predecessors and successors, as well as all of the current and former employees,
officers, directors, owners, shareholders, partners, representatives, agents and
affiliates of each of them (collectively, the “Released Parties”), from any and
all claims, complaints, charges, causes of action, liabilities, obligations,
debts, contracts, lawsuits, proceedings, judgments, damages and attorneys’ fees
against the Released Parties, whether known or unknown, which Sult ever had, now
has or which Sult or Sult’s heirs, executors, administrators, successors,
representatives or assigns may have or claim to have prior to the date this
Agreement is signed by Sult, due to any matter whatsoever relating to Sult’s
employment, compensation, benefits, and termination of Sult’s employment with
Marathon or any of the Released Parties (collectively, the “Released Claims”).
The Released Claims include, but are not limited to: (1) claims arising under
federal, state or local statute, law, regulation or ordinance such as, without
limitation, any claim that any of the Released Parties violated Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, Sections
1981 through 1988 of Title 42 of the United States Code, the Age Discrimination
in Employment Act, the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Americans with Disabilities Act Amendments Act of 2008,
the Genetic Information Nondiscrimination Act, the Family and Medical Leave Act,
the Occupational Safety and Health Act, the National Labor Relations Act, the
Worker Adjustment and Retraining Notification Act, the Equal Pay Act, the Lilly
Ledbetter Fair Pay Act, the Employee Retirement Income Security Act, the
Consolidated Omnibus Budget Reconciliation Act (excluding claims relating solely
to “COBRA” continuation coverage under Marathon’s group health plans), the
Health Insurance Portability and Accountability Act, the Fair Credit Reporting
Act, claims of retaliation under the Fair Labor Standards Act, and any claim of
unlawful discrimination or retaliation of any kind including but not limited to
claims under state law; (2) any public policy, contract, tort, or common law
claim of any kind, including but not limited to wrongful discharge, breach of
contract, promissory estoppel, false imprisonment, intentional or negligent
infliction of emotional distress, invasion of privacy, fraud, duress, fraudulent
misrepresentation, negligent misrepresentation, defamation, negligence, assault,
battery, conversion, and violation of public policy; (3) any claim concerning
grants of restricted stock, performance units or stock options that were, by
their terms, unvested as of Sult’s termination of employment; and (4) any claim
for costs, fees, or other expenses including attorney’s fees incurred in these
matters. However, this Agreement does not release (1) any claims to enforce
Marathon’s obligations under this Agreement; (2) any claims that may arise after
the date this Agreement is signed; (3) any claim that the controlling law
clearly states may not be released by private agreement, including but not
limited to any claim for an award for original information submitted pursuant to
the whistleblower protections provided by Section 21F of the Securities Exchange
Act of 1934; or (4) any claim for payments or benefits under the plans or
arrangements described in the last sentence of Section 5 of this Agreement.


2200664.3
2200664.6
                            2    

--------------------------------------------------------------------------------



Execution Version






9.RIGHTS UNDER THE OLDER WORKERS BENEFIT PROTECTION ACT - THIS AGREEMENT
SPECIFICALLY WAIVES ALL OF SULT’S RIGHTS AND CLAIMS ARISING UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED, THE OLDER WORKERS’ BENEFIT
PROTECTION ACT, AS AMENDED, AND IN CONNECTION WITH THIS WAIVER, SULT
ACKNOWLEDGES AND AGREES TO THE FOLLOWING:
a.
This Agreement refers to and releases rights and/or claims arising under the Age
Discrimination in Employment Act and the Older Workers Benefit Protection Act;

b.
This Agreement is written in a manner calculated to be understood by Sult and
Sult has carefully read and fully understands the terms, conditions, and effect
of this Agreement;

c.
Sult does not waive rights or claims that may arise after the date this
Agreement is executed;

d.
Sult waives rights and claims under the Age Discrimination in Employment Act
only in exchange for consideration in addition to anything of value to which he
is already entitled;

e.
Sult is encouraged and advised in writing to consult with an attorney prior to
executing this Agreement;

f.
Sult has twenty-one (21) days following his termination of employment on August
31, 2016 in which to consider, and to request changes to, this Agreement before
accepting it, and if Sult signs this Agreement prior to the end of the 21-day
time period, he knowingly and voluntarily elected to do so;

g.
Sult fully understands that he may revoke his acceptance of this Agreement at
any time within seven (7) days of the date on which he signed the Agreement, and
this Agreement shall not become effective or enforceable until the seven-day
revocation period has expired. If Sult wishes to revoke this Agreement during
the seven-day revocation period, he shall do so by sending a written notice
stating, “I hereby revoke my acceptance of our Separation Agreement,” to Sylvia
J. Kerrigan, Executive Vice President, General Counsel and Secretary, Marathon
Oil Corporation, 5555 San Felipe Street, Houston, TX 77056,
sjkerrigan@marathonoil.com, via both e-mail and certified mail, return receipt
requested. If Sult decides to revoke this Agreement, the revocation shall make
this Agreement and its terms and conditions null and void as of the date the
written revocation is received by Marathon’s general counsel, Ms. Kerrigan.

10.REPRESENTATION BY COUNSEL; UNDERSTANDING OF AGREEMENT - Sult acknowledges
that he has been advised by Marathon to consult with an attorney before signing
this Agreement, and that he has been given a reasonable period of time in which
to consider the terms of this Agreement before acting upon it. Sult represents
that he has carefully read and fully understands all of the provisions of this
Agreement and that he has had the opportunity to discuss all aspects of the
Agreement with his attorney.
11.COVENANT NOT TO SUE - Sult agrees not to file or initiate a lawsuit in any
court or initiate an arbitration proceeding asserting any of the Released Claims
against any of the Released Parties. Sult further agrees that he will not permit
himself to be a member of any class in any court or in any arbitration
proceeding seeking relief against the Released Parties based on claims released
by this Agreement, and that even if a court, arbitrator, or government agency
rules that he may not waive a claim released by this Agreement, he will not
accept or be entitled to any money damages or other relief in connection with
any other action or proceeding asserting any of the Released Claims against any
of the Released Parties. Sult agrees to reimburse the Released Parties for any
legal fees that they incur as a result of any breach of this paragraph by Sult.


2200664.3
2200664.6
                            3    

--------------------------------------------------------------------------------



Execution Version






12.WAIVER OF DAMAGES - Nothing herein is intended to or shall interfere with
Sult’s right to participate in a proceeding with any appropriate federal, state
or local government agency enforcing federal or state discrimination, securities
or other laws and/or cooperating with said agency in its investigation. Sult,
however, shall not be entitled to receive any relief, recovery or monies in
connection with any complaint or charge brought pursuant to the Released Claims,
without regard as to who brought any such complaint or charge.
13.RETURN OF PROPERTY - Sult agrees to return to Marathon as soon as
administratively feasible following his termination of employment all originals
and copies of any files, memoranda, documents, records, keys, credit cards, cell
phones, tablets, computers and any other Marathon property (“Marathon Property”)
in his possession, and further agrees to use his best efforts to provide
passwords or codes to devices as requested by Marathon to enable Marathon to
access such Marathon Property. Marathon agrees to return to Sult any of Sult’s
personal property as soon as reasonably practicable following Sult’s termination
of employment.
14.NON-DISPARAGEMENT - Sult agrees to refrain from participating in any activity
or making any statements, whether orally or in writing, which are calculated to
damage or have the effect of damaging the business or reputation of any Released
Party; other than any truthful disclosures or statements that are required by or
pursuant to operation of law or are made to any of Sult’s outside attorneys.
Marathon agrees that Marathon officers and members of the Marathon Board of
Directors will refrain from participating in any activity or making any
statements, whether orally or in writing, which are calculated to damage or have
the effect of damaging the reputation or job prospects of Sult; other than any
truthful disclosures or statements that are required by or pursuant to operation
of law or are made to any of Marathon’s outside attorneys or financial auditors.
15.INJUNCTIVE RELIEF - Without limiting the remedies available to either Party,
each Party hereto acknowledges that a breach of any of the covenants contained
in any of the section labeled Non-Disparagement may result in irreparable injury
to either Sult or the Released Party, as applicable, for which there is no
adequate remedy at law, that monetary relief will be inadequate, and that, in
the event of such a breach or threat thereof, Sult or the Released Party, as
applicable, shall be entitled to obtain, in addition to other relief that may be
available, a temporary restraining order and/or preliminary or permanent
injunction restraining the offending Party from engaging in activities
prohibited by any of the covenants contained herein, as well as such other
injunctive relief as may be required specifically to enforce any of the
covenants contained herein, without the payment of any bond.
16.NON-ADMISSION OF WRONGDOING - The Parties agree that this Agreement does not
constitute an admission by Marathon or any of the Released Parties of any
violation by them of any federal, state or local law, ordinance or regulation,
or of any violation of any policy or procedure, or of any liability or
wrongdoing whatsoever. This Agreement may be introduced, however, in any
proceeding to enforce this Agreement.
17.GOVERNING LAW - This Agreement shall be governed by and conformed in
accordance with the laws of the State of Texas without regard to its conflict of
laws provisions.
18.COUNTERPARTS - This Agreement may be executed in counterparts and each
counterpart will be deemed an original.
19.SECTION HEADINGS - Section headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning of any provision
herein.
20.SEVERABILITY - Should any term or provision of this Agreement be declared
illegal, invalid or unenforceable by any court of competent jurisdiction and if
such provision cannot be modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect. The language of all parts of this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against any of the parties.


2200664.3
2200664.6
                            4    

--------------------------------------------------------------------------------



Execution Version




21.ENTIRE AGREEMENT - This Agreement sets forth the entire agreement between the
parties hereto and fully supersedes any and all prior and/or supplemental
understandings, whether written or oral, between the parties concerning the
subject matter of this Agreement. Sult acknowledges that he has not relied on
any representations, promises or agreements of any kind made to him in
connection with his decision to accept the terms of this Agreement, except for
the representations, promises and agreements herein. Any modification to this
Agreement must be in writing and signed by Sult and an authorized officer of
Marathon.


IN WITNESS WHEREOF, the parties knowingly and voluntarily executed this
Separation Agreement as of the date set forth below.
JOHN R. SULT:                


/s/ John R. Sult         9/21/2016     
Signature                        Date




MARATHON OIL CORPORATION:




/s/ Lee M. Tillman         9/23/2016
Signature                        Date


President and CEO
Title






2200664.3
2200664.6
                            5    